940 F.2d 663
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James D. BERTRAU, Defendant-Appellant.
No. 90-1378.
United States Court of Appeals, Sixth Circuit.
July 29, 1991.

1
Before RALPH B. GUY, Jr. and RYAN, Circuit Judges, and HULL, Chief District Judge*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
James Bertrau pleaded guilty to three counts of drug and income tax related charges and was sentenced to a ten (10) year term of imprisonment.  Bertrau filed a motion for reduction of sentence under Fed.R.Crim.P. 35(b) (pre-November 1987 version).  The motion was later granted to reflect a new sentence of seven (7) years.  Bertrau moved for reconsideration and this motion was denied.  The instant appeal followed.  The parties have briefed the issues.


4
Upon consideration, we find no reversible error in the district court proceedings.  In United States v. Fry, 831 F.2d 664, 668-69 (6th Cir.1987), a panel of this court set forth the responsibilities incumbent upon a defendant seeking to assert a failure by the trial court to comply with the requirements of Fed.R.Crim.P. 32(c)(3)(D).  Bertrau's general comments to the sentencing judge on the nature of his offense and other matters fall short of the Fry requirements.  The appeal is meritless.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, United States District Court for the Eastern District of Tennessee, sitting by designation